REQUESTED BY: Loren L. Lindahl, Saunders County Attorney.
May a privately owned vehicle used by a volunteer member of a rescue unit be equipped with a siren to be used when the rescue unit member is, in an emergency, enroute to the rescue unit station or to the actual scene of an emergency?
Yes.
In order for such a vehicle to be equipped with a siren, it must fall within the definition of an `authorized emergency vehicle.' Section 39-602(5), R.R.S. 1943 provides that:
   "Authorized emergency vehicle shall mean such fire department vehicles, police vehicles, and ambulances as are publicly owned, and such other publicly or privately-owned vehicles as are designated by the director."
By a memorandum dated September 18, 1973, John L. Sullivan, former Director of the Department of Motor Vehicles designated volunteer firemen's vehicles, rescue squad units, ambulances, law enforcement vehicles and emergency medical units as authorized emergency vehicles.
Section 39-608, R.R.S. 1943 details the various privileges which may be exercised by such authorized emergency vehicles. However, it is important to note that subsection 4 provides that:
   "Except for such emergency vehicle operated as a police vehicle, the exemptions granted in this section to such emergency vehicle shall apply only when the driver of such vehicle, while in motion, sounds an audible signal by bell, siren, or exhaust whistle as may be reasonably necessary, and when such vehicle is equipped with at least one lighted lamp displaying a red light visible under normal atmospheric conditions from a distance of five hundred feet to the front of such vehicle."
It is also possible for an emergency vehicle to display a rotating or flashing red light. However, in order to do so, such vehicle must comply with the requirements contained in section 39-6,151, R.R.S. 1943.
In essence, this section provides that emergency vehicles may display rotating or flashing red lights only after the granting of a permit to display such light. Such permits are obtained from the county sheriff.
Therefore, it would appear that a privately owned vehicle used by a volunteer member of a rescue unit must be equipped with a bell, siren, or exhaust whistle as well as a lighted red lamp which is visible from a distance of 500 feet to the front of such vehicle. Both provisions are mandatory in order for such vehicle to enjoy the special privileges contained in section 39-608, R.R.S. 1943. If such vehicles are equipped with rotating or flashing red lights, then such vehicles must meet the requirements contained in section 39-6,151, R.R.S. 1943. This would require receiving a permit from the county sheriff.